Citation Nr: 1232559	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for narcolepsy.

2. Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to September 1958.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied a petition to reopen a claim for service connection for narcolepsy.

Pursuant to a July 2008 Statement of the Case (SOC), the RO reopened                    the Veteran's claim based on receipt of new and material evidence.                             
This notwithstanding, the decision as to whether to reopen is committed to               the Board's discretion. The Board must determine in the first instance whether to reopen the previously denied claim, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo (on the merits) basis.
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 


FINDINGS OF FACT

1. The Board decision of September 2004 denied the Veteran's prior claim for service connection for narcolepsy.

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

3. The preponderance of the competent evidence on the subject of whether            the Veteran's narcolepsy is etiologically related to military service, or was incurred therein, remains unfavorable. 





CONCLUSIONS OF LAW

1. The September 2004 Board decision which denied service connection for narcolepsy became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1100 (2012) 

2. New and material evidence has been received to reopen the previously denied claim for service connection for narcolepsy. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012). 

3. The criteria are not met to establish service connection for narcolepsy.                   38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from January 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. Meanwhile, an addendum to the correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of this case. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the March 2008 RO rating decision adjudicating the petition to reopen, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case. As the matter as appealed involved a petition to reopen, much of the evidence in question consists of VA and private medical opinions already of record that address the etiology of the Veteran's claimed narcolepsy condition. There is no indication of VA or private treatment records which need to be obtained.                   In connection with the ongoing development of this claim, moreover, two medical opinions from Veterans Health Administration (VHA) medical personnel further addressed the subject of medical causation. In furtherance of his claim, the Veteran provided several personal statements and lay statements from other individuals,       as well as an October 2007 opinion from a sleep medicine specialist. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Petition to Reopen

Pursuant to a July 1986 rating decision, the RO denied the Veteran's original claim for service connection for narcolepsy, stating as the decisional rationale no more than that the claimed condition was not incurred or aggravated during military service. The Veteran did not appeal therefrom through a timely Notice of Disagreement (NOD), and hence the preceding decision became final on the merits. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.
Subsequent RO rating decisions of May 1990 and July 1996 adjudicated and denied the Veteran's petition to reopen the previously denied claim for service connection for narcolepsy. By a November 1998 rating decision, the RO again denied the Veteran's petition to reopen, this time the Veteran timely appealed therefrom. 

On appeal to the Board, the Veteran's claim was reopened, but ultimately denied pursuant to a decision of August 2002. The Veteran appealed that decision to          the Court. The parties to that action before the Court issued a June 2003             Joint Motion for Remand, under which the August 2002 Board decision was to be revisited on the grounds of noncompliance with the Veterans Claims Assistance Act (VCAA) of 2000.   

The Board issued a new decision in September 2004, which again denied service connection for narcolepsy. In conducting its decisional analysis, the Board reviewed the extensive array of medical opinions from VA and private treatment professionals, both for and against the claim on the determinative issue of whether narcolepsy was initially incurred in military service. The Board weighed the respective merits of these medical opinions, and ultimately found that the most probative opinions consisted of those from October 2000 and November 2001          VA examiners who essentially did not consider the Veteran to have manifested narcolepsy in service. The Veteran did not appeal the Board's decision to the Court, and hence the Board's issuance became final and binding on the merits.                       See U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

Regarding the claimed disability, the Board will consider the evidence of record since the September 2004 Board decision, as this constituted the last final denial of the Veteran's claim. See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008)                        (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996). 

As indicated, the primary grounds upon which the Board denied service connection in its September 2004 decision was the indication by a preponderance of competent medical evidence that the condition of narcolepsy did not have its origin in military service. The key element that remained unproven was one of a causal nexus to service. The existence of a causal nexus to service is indispensable to establish service connection for a claimed disability. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999).

Since the Board last considered this case, the Veteran has obtained an October 2007 medical opinion from Dr. D.B., MD, a neurologist and sleep medicine specialist, who expressed the opinion as follows: "I do feel that it is more likely than not that the symptoms of the narcolepsy did begin while [the Veteran] was in the military as this is the most common age range of symptoms to start and he recalls being surprisingly sleepy while working as a clerk."  

Whereas there were previously some medical opinions on file that were favorable to the Veteran's claim at the time it was first denied back in September 2004, the aforementioned October 2007 neurologist's opinion nonetheless presents a positive and definitive conclusion on the subject of etiology through the viewpoint of a qualified practitioner in the area of sleep medicine. See Guerrieri v. Brown,                 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). The Board finds this opinion "material" to the issue of whether there is an etiological relationship between narcolepsy, and the Veteran's active duty service. The evidence is also considered "new" because it was received subsequent to            the Board's September 2004 prior decision. Hence, new and material evidence         has been received to reopen the Veteran's claim. See 38 C.F.R. § 3.156(b). 

The Board further finds that there is sufficient evidence on record upon which to effectively decide the Veteran's reopened claim for service connection for narcolepsy. That decisional outcome is provided in the section below. 

Service Connection on the Merits

Legal Criteria

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Factual Background

Service treatment records reflect that in October 1957 the Veteran was evaluated for having developed headaches in the frontal region which occurred in the morning and went away by the evening. He also complained about a lack of energy. A brief physical examination ensued. The impression given was in part, "frontal sinusitis, chronic" (the remainder of the diagnostic impression is illegible to the Board on review). Several medications were prescribed (the exact names of which are not immediately clear to the Board's review). 
	
There are no further documented references to problems with fatigue, or for that matter to headaches or sinusitis, during the Veteran's military service. The report of an August 1958 military separation examination is absent for notation of pertinent symptoms or clinical diagnoses.   

An April 1986 clinical report from Dr. J.M.B., M.D., private physician indicates that the Veteran reported a 30-year history of sudden attacks of sleepiness and muscle paralysis. The Veteran reported having recurrent attacks of uncontrollable sleepiness throughout the day since he had been a teenager. He also described a syndrome after the sudden expression of severe emotion of falling to the ground and being briefly paralyzed for a period of 15 to 20 seconds with maintenance of consciousness. According to the evaluating physician, the Veteran had been diagnosed in the past with narcolepsy and was on medication, namely Fastin which was a central nervous system stimulant for his treatment. The impression was a middle aged white male with classical findings for the diagnosis of narcolepsy cataplexy. A sleep laboratory evaluation conducted overnight at Presbyterian Hospital confirmed the diagnosis of narcolepsy.  

A VA Compensation and Pension examination of June 1986 confirmed a diagnosis of narcolepsy with cataplexy, though did not offer an opinion as to the etiology of the same.

The July 1990 medical opinion of Dr. M.F.H., M.D., a psychiatrist, states the finding that the Veteran was first seen and treated for his narcolepsy while in the service. According to this psychiatrist, the Veteran was first seen in 1956 for treatment of persistent headaches in the frontal region, constant fatigue, and drowsiness. Further stated was that in October 1957, the Veteran was treated for narcolepsy with complications of catalepsy, was given Dexedrine at that time and had continued to take amphetamines since then. According to the psychiatrist, the military records substantiated this fact. The diagnosis was narcolepsy occurring and treated in 1957 while in the service.

The April 1996 follow-up report from Dr. J.M.B. states that he had followed the Veteran for over 10 years with a diagnosis of narcolepsy cataplexy complex, and further that the symptoms had been present since late adolescence as was typical for this syndrome. 

The May 1996 opinion of Dr. J.D.M., D.O., states that the Veteran was positively diagnosed with narcolepsy in April 1986, and that in reviewing his military records from October 1957 the Veteran was given a prescription for Dexedrine                      (an amphetamine) which was used as an adjunct for treatment of narcolepsy. According to the osteopath, he was unable to read the military physician's handwriting regarding his impressions and reasoning for prescribing this type of medication. The osteopath could only speculate that it was given because of his lack of energy, which could have been an early symptom of narcolepsy. 

In June 1996, the RO received a undated lay statement from a friend of the Veteran attesting that back in 1956 he recalled taking a road trip with the Veteran, and          the Veteran had considerable difficulty staying awake while attempting to do some of the driving.

In an August 1998 response to the Veteran's own inquiry, a research coordinator with the Stanford Center for Narcolepsy indicated that generally, back in 1957 to only form of clinical diagnosis available for narcolepsy was clinical recognition. There were no tests at that time. Amphetamines were the pill of choice for treatment purposes, and were still widely prescribed for the condition. EEG monitoring          did not become available as a diagnostic tool for narcolepsy until the 1970s.          The average age of onset of narcolepsy was between 18 and 30, with a lag in diagnosing it (about 15 years on average). 

A July 1999 opinion from Dr. R.W.M., D.O., indicates that a history of narcolepsy since teenage years was reported. The osteopath stated that upon review of the Veteran's medical records, it was readily apparent that the Veteran sought medical attention while overseas in the military for manifestations of narcolepsy undoubtedly aggravated or exacerbated by the stress of serving in a foreign country. It was opined that it was highly probable that aforementioned stress was the trigger that unleashed the devastating condition of narcolepsy that persisted to the     current day.  
 	
Thereafter, an October 2000 VA Compensation and Pension examination indicates that the Veteran reported a history of falling asleep easily during service. He noted that he was unable to get an extensive in-service evaluation. He described in-service symptoms of significant headache, fatigue and drowsiness, and having taken Dexedrine therein. Symptoms grew worse after service and he was clinically diagnosed with narcolepsy in the 1960s. The VA examiner expressed the opinion that the Veteran's narcolepsy was not service-connected. It was noted that narcolepsy had been a mysterious disease until recently when a genetic basis was noted and advanced sleep studies became available. Narcolepsy generally became manifest in individuals in their 20s and 30s and could grow progressively worse thereafter. A search of medical literature showed plenty of evidence to support a genetic basis. There was no scientific evidence to support the contention that           the Veteran's narcolepsy should be service connected.  

A September 2001 addendum opinion from the October 2000 VA examiner          shows that medical records had been reviewed to include Dr. J.M.B.'s April 1986 statement that the Veteran had narcolepsy symptoms as a teenager; Dr. J.M.B.'s October 1995 report that the veteran's condition was in no way related to sleep apnea or obesity; and Dr. R.W.M.'s July 1999 statement that the veteran started suffering narcolepsy symptoms as a teenager. Based on a review of the entire record, the VA fee basis physician opined that it was not likely that the Veteran's current narcolepsy was first manifested during service.  

On VA examination again for narcolepsy in November 2001, the Veteran reported that he would fall asleep during service and that he had no energy and headaches.              He continued to have daytime sleepiness after service, but the Veteran was not treated until 1986. It was noted that the Veteran came under the care of Dr. J.M.B. in 1986 and that sleep studies were performed at Presbyterian Hospital. A physical exam was completed. The diagnosis was narcolepsy. The VA examiner then indicated that he had reviewed the Veteran's claims folder to include the service medical records, including the entry from October 2, 1957. While the Veteran was treated on multiple occasions for an eye condition, the examiner could not find any evidence of narcolepsy during the service. There was no evidence that the Veteran was treated for narcolepsy until 1986, who opined that the Veteran's narcolepsy was a familial genetic illness and an exact cause was not known. Also, he mentioned  the Veteran's narcolepsy was not related to obesity or sleep apnea. It was opined that the Veteran's narcolepsy was not related to service as there was no evidence of treatment for narcolepsy during service, or soon after the Veteran's discharge from service.  

The June 2002 opinion from D.L.T., M.D. indicates that by the Veteran's account, he had had problems with narcolepsy since he was a teenager. According to the physician, an October 1957 service treatment notation showed that the Veteran was prescribed Dexedrine, an amphetamine which was a common treatment modality at the time for narcolepsy. Due to the poor handwriting of the October 1957 notation, Dr. D.L.T. could only speculate that the amphetamine was given for complaints of sub-normal levels of energy and sleepiness. It was noted that narcolepsy would usually begin to show-up in the teenage years to early twenties. Amphetamines and antidepressants were the accepted choice for treatment. Based on the entire medical record, it was opined that the Veteran had an ongoing problem with narcolepsy since at least 1957.  

In a June 2002 opinion, Dr. R.W.M., D.O. noted that the Veteran had a history of narcolepsy/cataplexy with hallucinations, a serious sleep disorder of unknown etiology. It was observed that the Veteran now took Ritalin with good control of his symptoms. The osteopath noted that the Veteran gave a history of being troubled by this disorder since he was a teenager, although a definitive diagnosis was not available until April 1986. The osteopath stated that according to the medical records available to him, the Veteran was prescribed Dexedrine in October 1957.        It was stated that this medication was the treatment modality of choice for narcolepsy at that time and was still used to a certain extent today. The osteopath noted that the time from when the Veteran reported symptoms to the time of diagnosis might cause some concern until one realized that the mean number of years between the onset of symptoms and correct diagnosis was 14.6. The osteopath reported that of more concern was the question of why a nineteen-year-old male who was in otherwise good health was prescribed amphetamines unless there existed a problem more serious than mere sleepiness or lack of energy. He reported that the medical record from that time was very unclear as to the examining doctor's impressions of the situation and reasoning behind using amphetamines. The osteopath stated that this could not be used to deny the Veteran's claim of service connection. It was opined that it was likely as not that the stress of serving in the military in a foreign country for a young man exacerbated the narcolepsy/cataplexy. It was stated that it was a well-known fact that excitement as well as systematic disruption of the normal sleep patterns could precipitate attacks. The osteopath reported that therefore he felt it was well within the range of probability that the Veteran's disability was aggravated by active military service.  

More recently, the Veteran has provided an October 2007 medical opinion from          Dr. D.B., a sleep medicine specialist, who considered the Veteran's report of symptoms of narcolepsy that first began while he was in the military. He recalled working as a clerk and becoming very sleepy at times. The Veteran further recounted his post-service treatment for narcolepsy. A clinical evaluation ensured. The physician then expressed the opinion as follows: "I do feel that it is more likely than not that the symptoms of the narcolepsy did begin while [the Veteran] was in the military as this is the most common age range of symptoms to start and he recalls being surprisingly sleepy while working as a clerk."  

In light of the numerous conflicting medical opinions of record, the Board issued a request for an opinion from personnel within the Veterans Health Administration regarding the etiology of the Veteran's narcolepsy. 

In January 2012, a VA medical opinion in response to the aforementioned inquiry was obtained from a VA staff neurologist at the Alexandria, Louisiana VAMC.   The VA physician indicated that he had reviewed the entire claims file, as well as opinions from other physicians. An encapsulation of the service medical history was provided. The VA physician then indicated that after reviewing the readable portion of the claims file, there was not any evidence of the Veteran being diagnosed with narcolepsy or treated with amphetamines or other stimulants during military service between December 1954 and September 1958. The examiner indicated the opinion that considering this, the Veteran's narcolepsy was unlikely related to his military service. However, the VA physician qualified that the case might require referral to a neurologist specializing in sleep disorders, not a general neurologist. 

Thereafter, a new VHA medical opinion was obtained in May 2012 from a neurologist specializing in sleep disorders. The opinion, in full, is as follows:

	[The Veteran] claims that his narcolepsy originated during his period of 	active military service between December 1954 and September 1958.       	The patient's medical records starting in 1954 as presented were examined in 	detail. In the October 1957 encounter, the patient reported frontal headaches
	and "lack of energy." The caregiver's handwriting is poorly legible, and a 
	prescription of Dexedrine or another amphetamine or another stimulant 	cannot be determined. Throughout 1954-1958, there was no other 	documentation of symptoms of narcolepsy; there was no documentation of a 	diagnosis of or consideration of a diagnosis of narcolepsy; and a prescription
	of Dexedrine or another amphetamine or another stimulant was not 	definitively found.
	The medical records documented the diagnosis of narcolepsy in 1986 based 	on clinical evidence which included a physician's review of the patient's 	history and symptoms and sleep testing by polysomnography (PSG) and 	multiple sleep latency test (MSLT). This is the only documented sleep 	testing of this patient. The PSG showed significant sleep-disordered 	breathing in the form of central apneas and recorded a sleep duration of only 	5 hours. The frequency of the respiratory events, measured by central apnea 	index of 59.64, confers a diagnosis of central sleep apnea. ...In the patient's 	case, there is no documentation of adequate treatment of central sleep apnea 	found 	in the 1986 PSG or a repeat sleep evaluation thereafter. 

	The medical opinions included in the records were also reviewed. The May
	1986 clinic note by Dr. JMB, MD, made a "definite diagnosis of narcolepsy 	confirmed by sleep lab evaluation" but made no mention of the sleep 	disordered breathing in the form of central apneas. Similar to narcolepsy and
	other sleep disorders, the understanding, diagnosis, and management of 	central sleep apnea have improved over the years. The coexistence of more 	than one sleep disorder in one person is possible and can cause an overlap of 	symptoms. The July 1990 medical opinion of Dr. MFH, MD, states that the 	patient was seen and treated for narcolepsy while in the service. Both this 	review and the VA narcolepsy examination in November 2001 conclude that 	there was no clear evidence of this in the records provided. The May 1996 	medical opinion of Dr. JDM, DO, that "lack of energy" could have been an 	early symptom of narcolepsy is correct, but that symptom is not specific or 	diagnostic for narcolepsy. The October 2000 VA Compensation and Pension 	examination and the September 2001 addendum, the June 2002 opinion of  	Dr. DLT, MD, the June 2002 opinion of Dr. RWM, DO, and the October 	2007 opinion of Dr. DB all state that narcolepsy often has symptomatic onset
	in the teens to twenties years of age, as might have been the case for this 	patient. The patient's sleep studies showed central sleep apnea which can 	also cause excessive daytime sleepiness, similar to the one symptoms, "lack 	of energy," documented in the patient's service medical records. It is also 	possible that the patient was symptomatic of sleep apnea rather than 	narcolepsy. Note that Dr. DB's October 2007 clinic assessment voices 	concern about the lack of treatment for the "huge number of central apneas" 	and the recommendation for repeat PSG to confirm and evaluation for sleep 	apnea, which the patient refused. 

	Narcolepsy is a disorder with both genetic and non-genetic predispositions. 	It can also develop secondarily to another disorder such as stroke and tumor.
	While it occurs in teenage years and the twenties, it occurs at an older age as 	well. Central sleep apnea is another disorder whose diagnosis sometimes 	requires a high level of clinical suspicion. Excessive daytime sleepiness is a 	symptom common to both of these disorders, as well as many other medical 	conditions. 

	[In summary] (1) The patient's diagnosis of narcolepsy likely as not was not 	incurred during his period of military service from 1954 to 1958.                          	(2) It cannot be determined whether Dexedrine or another amphetamine or 	another stimulant was prescribed during the patient's military service from 	1954 to 1958.

Analysis

Having duly and carefully considered the numerous medical opinions of record, both from VA and private sources, which address the crucial issue of the etiology of the Veteran's post-service diagnosed narcolepsy condition, the Board finds that the preponderance of the competent evidence effectively weighs against this claim.            In so reaching this determination, the Board has reviewed the conclusion given, underlying factual bases and proffered logical reasoning of the opinions present        as to whether narcolepsy is service-related, particularly as to which of the aforementioned opinions recounts an accurate series of events from military service. 

Essentially, in this case, the fact that the Veteran currently experiences narcolepsy is undisputed. That notwithstanding, there remains the dispositive element of whether the claimed condition has a causal nexus to an incident of his military service.         The element of a causal nexus contemplates the presence of a linkage between  post-service disability and the Veteran's military service. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). For any proof of the indispensable element of a causal nexus to military service, the Board first considers the contents of the service treatment records.             Per these records, there was never a diagnosis of narcolepsy in military service. Indeed, the condition was not first formally diagnosed until 1986, nearly 30 years after discharge from service. This represents a pronounced lack of documented continuity of symptomatology since service. Continuity of symptomatology is one of the primary means of showing the element of a causal nexus. See 38 C.F.R.             § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).        Still, the Veteran subjectively and competently reports a long-term history of sleep difficulties comparable to narcolepsy. Whereas actual self-diagnosis of narcolepsy during service per se is not definitive (absent corroborating medical evidence on a purely medical question), the Board recognizes the Veteran's report of a long-term problem. Therefore, further inquiry into this case must be undertaken as to whether there is a post-service narcolepsy which by current medical evaluation (including historical review) had its onset during military service. See 38 C.F.R. § 3.303(d).

With this in mind, the Board turns to the plethora of medical evidence of record addressing the dispositive issue of etiology, all regarding post-hoc estimations of whether narcolepsy had its onset during military service. There are some general principles that must be observed when evaluating such a collection of disparate opinions. 

Under VA law, where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board believes that there are rationale and persuasive reasons for weighing the May 2012 VHA medical opinion, along with the October 2000 and November 2001 VA Compensation and Pension examinations, as constituting the decisive and determinative medical evidence in this case. The Board recognizes that there several contrary private medical opinions on file addressing the subject of etiology, but evaluating the merits of each, is not persuaded given factual inconsistencies in their respective evidentiary basis, or at other times a basis in mere medical generalities rather than the specific factual circumstances of this case. That is not to say that the opinions proffered have no medical value, but only substantially less than their better reasoned counterparts. 

The first private medical opinion of record, the July 1990 medical opinion of          Dr. M.F.H., a psychiatrist, concludes that the Veteran's narcolepsy occurred and was treated in 1957 in service. According to the psychiatrist, underlying this conclusion, the Veteran was treated for narcolepsy in October 1957. He was also given Dexedrine at that time (an amphetamine known as an early treatment modality for narcolepsy). Unfortunately, neither condition appears to be true.       For one, the Veteran was never treated for narcolepsy in service -- review of STRs shows no documentation or mention of "narcolepsy" anywhere. STRs show treatment for "lack of energy" in October 1957, but nothing more overtly pathological. Absent documentation in service, the Veteran also is not competent to self-diagnose narcolepsy. Second, STRs clearly do not reflect any treatment with Dexedrine. This is nowhere documented in the record. While correct that the October 1957 treatment notation's list of medications prescribed is illegible, nothing written there otherwise appears like "Dexedrine" either. (The Board's more recent VHA opinion request for a competent physician to analyze the October 1957 treatment note and attempt to understand its inscrutable writing, similarly resulted in finding that Dexedrine was never prescribed.) As such, it follows that the            July 1990 psychiatrist's opinion has two distinct and identifiable erroneous factual premises, which substantially diminishes the probative value of the evidence presented therein. Reonal, supra.    

Moving to the next opinion, the April 1996 issuance from Dr. J.M.B. indicates       that he had followed the Veteran for over 10 years with a diagnosis of narcolepsy cataplexy complex, and that the symptoms had been present since late adolescence as was typical for this syndrome. (Such an onset during late adolescence would suggest an approximate onset consistent with the Veteran's dates of service.) Indeed, this was the physician who had originally diagnosed the Veteran with narcolepsy back in 1986. Here, the opinion proffered manifests a different kind of limitation, one associated with utilizing general medical knowledge as the basis for what happened in a specific case -- in this instance, rationalizing that because narcolepsy generally starts in late adolescence, that this is precisely what occurred in this case. Nor for that matter does this particular opinion otherwise concretely link the Veteran's narcolepsy with his period of military service. Nor also is there a "treating physician rule" under VA law, whereby additional evidentiary weight is presumptively afforded to the opinion of a physician who treats the veteran.               See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown,             5 Vet. App. 499, 502 (1993). 

Thereafter, the remaining private medical opinions provided in substantiation of   the Veteran's claim demonstrate one or both of these key limitations -- (1) overt reliance upon STRs that purportedly show prescription of Dexedrine in military service (or actual treatment for narcolepsy therein); and/or (2) reliance upon general medical principles as to what transpired in this specific case. The Board does not wish to review each of these opinions in detail in light of the extensive record to consider, but highlights some of these relevant situations. For instance, the July 1999 opinion of Dr. R.W.M., D.O. states that from the Veteran's medical records,  the Veteran sought medical attention while overseas in the military for manifestations of narcolepsy undoubtedly aggravated or exacerbated by the stress of serving in a foreign country. It was opined that the aforementioned stress was the trigger that unleashed the condition of narcolepsy. Unfortunately, the Board's analysis shows that objectively speaking, there is no factual grounding in STRs anywhere for narcolepsy treatment, or psychological stress. The osteopath's opinion simply refers to events that did not transpire during service, and thus cannot serve as a guidepost to the Board in how to resolve this case. Meanwhile, the June 2002 opinion from D.L.T., M.D. is also based in the assumption that the Veteran was prescribed Dexedrine in service, and acknowledged that due to the poor handwriting of the October 1957 notation the opinion physician could only speculate on what that amphetamine was prescribed for, probably for suboptimal energy levels and sleepiness. This opinion too noted the likelihood that narcolepsy would start in the teenage years. For the aforementioned reasons, neither of these rationales is persuasive. Moreover, the more recent October 2007 opinion, while this time from a sleep medicine specialist, is likewise premised nearly entirely upon the typical onset of narcolepsy in late adolescence to explain the Veteran's post-service situation, without reference to the specific case facts.

As stated, there is also medical evidence weighing against this claim. As to the initial VA opinion, the Board recognizes this had deficiencies on the issue of causation. In this regard, the original October 2000 VA Compensation and Pension examination's conclusion that the Veteran's condition had a genetic basis and therefore could not be service-connected is not helpful or dispositive, as nowhere under VA law is there an express exclusion for illnesses with a genetic component. (The examiner's September 2001 addendum opinion reiterating the lack of a nexus to service had no rationale, and therefore no basis to assess probative value.) 

Thereafter, however, the November 2001 VA examination report offered more useful findings, determining that the Veteran's narcolepsy was not related to service as there was no evidence of treatment for narcolepsy during service, or soon after       the Veteran's discharge from service. This included after review of the treatment notation of October 1957. Such an opinion does carry probative weight in part, since grounded in review of the Veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Perhaps more importantly, there is a definitive if terse rationale -- the notable absence of treatment for narcolepsy at any point during military service, or in the intervening years until the mid-1980s. 

The Board upon considering the November 2001 VA opinion found this probative, but still wanting for complexity of rationale, review by a certified sleep medicine specialist, and longitudinal review of the history of medical opinions obtained overall several years on the key question of etiology. Therefore, a VHA opinion request was initiated.

In May 2012, the VHA opinion request was completed and returned from a qualified VA neurologist and sleep medicine specialist. The stated opinion was that the Veteran's diagnosis of narcolepsy as likely as not was not incurred during his period of military service. The rationale that followed the opinion lent probative weight and credibility to the conclusion given. The VA specialist observed that October 1957 in-service treatment notation author's "handwriting is poorly legible, and a prescription of Dexedrine or another amphetamine or another stimulant cannot be determined." Rather, there were no documented symptoms, diagnosis or findings of narcolepsy, and a prescription of Dexedrine, another amphetamine or another stimulant could not be definitively found. The Board places heavy emphasis upon the VA neurologist's statement in this regard, as she directly reviewed STRs when making her assessment. 
Next, the VA specialist proceeded to indicate consideration of the various favorable private medical opinions in this case, and explain why these could be distinguished from her own conclusion. For instance, whereas one opinion cited the Veteran's "lack of energy" in service as clear indication of narcolepsy, the VA specialist responded that that symptoms was not specific to just narcolepsy. Nor did the VA specialist find definitive others' statements that narcolepsy by necessity occurred in the late teenage years (for the Veteran, roughly contemporaneous with his service), as narcolepsy could occur at an older age.

Moreover, the VA specialist ascertained from review of the available medical records from service, and what the initial 1986 post-service medical evaluation for sleep problems and subsequent findings showed, that if anything the possibility existed that the Veteran's secondary disorder of sleep apnea better explained his lack of energy and daytime somnolence at times. 

In sum, the May 2012 VHA opinion represents the best and most factually informed analysis yet on the subject of etiology of the condition of narcolepsy, and particularly with regard to the underlying factual finding of whether the Veteran was, or was not ever prescribed Dexedrine during his military service. The rationale given is strong, and the author is a specialist in sleep medicine who closely reviewed the record in this case. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill  in analyzing the data, and the medical conclusion the physician reaches). Therefore, the Board accepts the conclusion stated therein. 

The best medical evidence therefore effectively weighs against service connection. The Board is not without consideration of the Veteran's own assertions of a long-term history of fatigue, tiredness and lack of energy dating back to service. All of these he is competent to assert. Likewise, the individual who attested to the Veteran's driving difficulties staying awake in 1956 is competent to report this event. So there is evidence of reported symptoms in service, and continuity of symptomatology thereafter. None of this changes the fact, however, that as a layperson the Veteran does not possess the medical background to competently diagnose the condition of narcolepsy, particularly from several decades ago.             See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Moreover, to the extent the Veteran's symptoms might still clinically suggest narcolepsy, it must be remembered that the Veteran never sought out actual treatment until 1986, nearly 30 years post-service, and that given the seriousness of a condition such as narcolepsy (and the fact that it was commonly known to exist in those intervening years) it would be reasonable to expect some earlier attempt at treatment to have been made. Nor for that matter has the Veteran's own reported history ever expressly mentioned an instance of having fallen asleep accidentally during waking hours during or shortly following military service, apart from an intermittent lack of energy, as might suggest a compelling lay evidence history of narcolepsy warranting further inquiry by a reviewing physician. Likewise, the May 2012 VHA opinion has reviewed the Veteran's subjective reported history in conjunction with the documented history, and believes that sleep apnea may indeed provide a distinct clinical explanation for much of the Veteran's symptomatology, not the specific condition for which service connection has been claimed. 

For these reasons, the claim for service connection for narcolepsy is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   






 





ORDER

New and material evidence having been presented, the claim for service connection for narcolepsy is reopened; the appeal to this extent is granted.

The claim for service connection for narcolepsy on the merits is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


